DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 09/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden  This is not found persuasive because the claimed inventions are statutorily different, which divergent claimed subject matter and require difference searches.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The language “The present disclosure includes” should be omitted from the first line of the abstract.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: -- ELECTRICALLY FORMED MEMORY ARRAY WITH A PLURALITY OF SINGLE ELEMENT MATERIALS--

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, US 20140361239 A1, in view of Gealy, US 20180337329 A1.

As to claim 1, Ramaswamy discloses a memory array (see Ramaswamy Fig 1), comprising: 
a plurality of conductive lines (see Ramaswamy Fig 2 Ref 204) separated from one other by an insulation material (see Ramaswamy Fig 2 Ref 214); a first plurality of conductive extensions (see Ramaswamy Fig 2 Ref 206) arranged to extend substantially perpendicular to the plurality of conductive lines (see Ramaswamy Fig 2 Ref 206); a storage element material (see Ramaswamy Fig 2 Ref 220) formed around each respective one of the first plurality of conductive extensions (see Ramaswamy Fig 2 Ref 220); a second plurality of conductive extensions (see Ramaswamy Fig 2 Ref 202) arranged to extend substantially perpendicular to the plurality of conductive lines (see Ramaswamy Fig 2 Ref 202); and a single element material (see Ramaswamy Fig 2 Ref 234) formed around each respective one of the second plurality of conductive extensions (see Ramaswamy Fig 2 Ref 234).

Ramaswamy does not appear to explicitly disclose a plurality of single element materials.

Gealy discloses a plurality of single element materials (see Gealy Fig 7B Refs 708 and 731).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory array, as disclosed by Ramaswamy, may have a particular selector structure, as disclosed by Gealy. The inventions are well known variants of resistive memories that incorporate selectors, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Gealy’s attempt to mitigate electromigration (see Gealy Para [0002]).

As to claim 2, Ramaswamy and Gealy disclose the memory array of claim 1, wherein: 
the memory array includes a conductive cylinder formed around each respective one of the first plurality of conductive extensions; and the storage element material is formed around the conductive cylinder formed around each respective one of the first plurality of conductive extensions (see Ramaswamy Fig 2 Refs 230 and 218).

As to claim 3, Ramaswamy and Gealy disclose the memory array of claim 1, wherein 
the second plurality of conductive extensions are located proximal to a periphery of the memory array (see Ramaswamy Fig 1 Ref WL).

As to claim 4, Ramaswamy and Gealy disclose the memory array of claim 1, wherein 
the plurality of single element materials include at least two (see Ramaswamy Para [0032]) of: a selenium material, a tellurium material, a germanium material, an arsenic material, an indium material, an antimony material, and a silicon material (see Gealy Paras [0036], [0039], and Para [0085]).

As to claim 5, Ramaswamy and Gealy disclose the memory array of claim 1, wherein 
each of the plurality of single element materials is formed of a different thickness (see Gealy Fig 7B Refs 708 and 731).

As to claim 6, Ramaswamy and Gealy disclose the memory array of claim 1, wherein 
the storage element material comprises a self-selecting chalcogenide material serving as a select element and a memory element (see Gealy Para [0069]]).

As to claim 7, Ramaswamy and Gealy disclose the memory array of claim 1, wherein 
the storage element material is concentrically formed around each respective one of the conductive extensions in a square shape or circular shape (see Ramaswamy Fig 3).

As to claim 8, Ramaswamy and Gealy disclose the memory array of claim 1, wherein 
the storage element material is a chalcogenide material (see Ramaswamy Para [0032]).

Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, US 20140361239 A1, in view of Ravasio, US 20160104748 A1 and Yang, US 20170271408 A1.

As to claim 9, Ramaswamy and Gealy disclose a three dimensional memory array (see Ramaswamy Fig 1), comprising:
 a plurality of conductive lines (see Ramaswamy Fig 2 Ref 204) separated from one another by an insulation material (see Ramaswamy Fig 2 Ref 214); and a first plurality of vertical stacks (see Ramaswamy Fig 2 Refs A, B, and C), wherein 
each respective one of the first plurality of vertical stacks includes: 
a conductive extension (see Ramaswamy Fig 2 Ref 206) arranged to extend substantially perpendicular to the plurality of conductive lines (see Ramaswamy Fig 2 Ref 206); and a storage element material (see Ramaswamy Fig 2 Ref 220) formed around the conductive extension a second plurality of vertical stacks, wherein 
each respective one of the second plurality of vertical stacks includes: 
an additional conductive extension (see Ramaswamy Fig 2 Ref 206) arranged to extend substantially perpendicular to the plurality of conductive lines; and a single element material formed around the additional conductive extension (see Ramaswamy Fig 2 Ref 220).

Ramaswamy does not appear to explicitly disclose an inactive conductive extension.

Ravasio discloses an inactive conductive extension (see Ravasio Fig 2B Ref 234).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a three dimensional memory array, as disclosed by Ramaswamy, may have additional inactive structures, as disclosed by Ravasio. The inventions are well known variants of resistive memories that incorporate selectors, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Ravasio’s attempt to mitigate anomalous morphologies (see Ravasio Para [0017]).

Ramaswamy and Ravasio do not appear to explicitly disclose a plurality of single element materials

Yang discloses a plurality of single element materials (see Yang Fig 5C and Para [0068]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a three dimensional memory array, as disclosed by Ramaswamy and Ravasio, may have particular selector structures, as disclosed by Yang. The inventions are well known variants of resistive memories that incorporate selectors, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Yang’s attempt to engineer selector linearity (see Yang Para [0016]).

As to claim 10, Ramaswamy, Ravasio, and Yang disclose the three dimensional memory array of claim 9, wherein
each of the second plurality of vertical stacks are located along an edge of the memory array (see Ravasio Fig 2B Ref 234).

As to claim 11, Ramaswamy, Ravasio, and Yang disclose the three dimensional memory array of claim 9, wherein
a composition of the storage element material is uniform (see Ramaswamy Fig 2 Ref 220).

As to claim 13, Ramaswamy, Ravasio, and Yang disclose the three dimensional memory array of claim 9, wherein
the storage element material comprises at least one of: germanium telluride and indium telluride (see Ramaswamy Para [0042]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, US 20140361239 A1, Ravasio, US 20160104748 A1, and Yang, US 20170271408 A1, in view of Li, US 20210184118 A1.

As to claim 12, Ramaswamy, Ravasio, and Yang disclose the three dimensional memory array of claim 9, wherein
a composition of the storage element material is uniform.

Ramaswamy, Ravasio, and Yang do not appear to explicitly disclose varies across a thickness of the storage element material.

Li discloses varies across a thickness of the storage element material (see Li Para [0047]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a three dimensional memory array, as disclosed by Ramaswamy Ravasio, and Yang, may have particular storage element commotions, as disclosed by Li. The inventions are well known variants of resistive memories that incorporate selectors, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Li’s attempt to minimize resistance drift (see Li Para [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Son, US 20110147824 A1 discloses a plurality of conductive extensions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 10/31/2022